IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 53 WM 2021
                                                   :
                      Respondent                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 TIMOTHY ALAN NORRIS,                              :
                                                   :
                      Petitioner                   :


                                          ORDER



PER CURIAM

       AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to Petitioner to

seek similar relief via a Post Conviction Relief Act petition.

       Justice Brobson did not participate in the consideration or decision of this matter.